               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

GABRIELA MARTINEZ DE LA CRUZ                                            PLAINTIFF

v.                                               CAUSE NO. 1:18cv123-LG-RHW

FORREST WELLS, M.D., and
GULF COAST PLASTIC AND
RECONSTRUCTIVE SURGERY, PLLC                                        DEFENDANTS

                       ORDER DENYING MOTION TO
                      EXCLUDE SURVEILLANCE VIDEO

      BEFORE THE COURT is the plaintiff’s [99] Motion to Exclude Surveillance

Video. The parties have fully briefed the Motion. After reviewing the Motion, the

record in this matter, and the applicable law, the Court finds that the Motion to

Exclude should be denied.

                                  BACKGROUND

      The plaintiff filed this lawsuit against Dr. Forrest Wells and his clinic, Gulf

Coast Plastic and Reconstructive Surgery, PLLC, alleging medical malpractice.

Specifically, the plaintiff claims that Dr. Wells negligently damaged the median

nerve in her right wrist during carpal tunnel release surgery. She also alleges that

Dr. Wells was negligent in failing to timely discover and treat the nerve injury.

      On January 6, 2020, one day prior to the discovery deadline, the defendants

produced unsigned interrogatory responses that identified investigators who had

conducted surveillance on the plaintiff during the period of December 12 through
30, 2019.1 The defendants also produced the surveillance video as part of their

supplemental responses to requests for production of documents, as well as

supplemental prediscovery disclosures that identified the surveillance video and

investigators. The defendants produced executed interrogatory responses on

January 15, 2020. The plaintiff asks the Court to prohibit the defendants from

introducing the surveillance at trial, because she claims she was prejudiced by the

inability to conduct discovery concerning the surveillance. She also claims that a

continuance of the trial would be necessary to permit her to conduct discovery.

                                   DISCUSSION

      The Federal Rules of Civil Procedure provide:

      A party who has made a disclosure under Rule 26(a)--or who has
      responded to an interrogatory, request for production, or request for
      admission--must supplement or correct its disclosure or response . . . in
      a timely manner if the party learns that in some material respect the
      disclosure or response is incomplete or incorrect, and if the additional
      or corrective information has not otherwise been made known to the
      other parties during the discovery process or in writing . . . .


Fed. R. Civ. P. 26(e)(1). Counsel for the defendants have represented to the Court

that the surveillance video was produced to the plaintiff just a few days after

counsel received it. Therefore, the defendants supplemented their discovery

responses in a timely manner in accordance with Rule 26.

      The plaintiff has not identified any deadline or rule that would have made

the defendants’ disclosure of the surveillance video untimely. There is no rule that



1Surveillance video was also conducted on the plaintiff in her workers’
compensation case. That video is not the subject of the present Motion.
                                          -2-
prohibits a party from producing discovery one day prior to the discovery deadline.

Furthermore, the production of unsigned interrogatory responses was harmless, as

the responses were quickly supplemented with executed responses and all the

information contained in the interrogatory responses was also produced in other

pleadings that were timely.

      The plaintiff has never asked the Court or the defendants for permission to

conduct out of time discovery concerning the surveillance. A continuance would not

have been necessary to permit the plaintiff to conduct discovery, since the

surveillance was produced over six months prior to the scheduled pretrial

conference. In fact, there is still plenty of time for the plaintiff to conduct any

discovery she needs on this issue, as the defendants have stated they would not

object to discovery requests concerning the surveillance and the pretrial conference

in this matter is over two months away.

                                    CONCLUSION

      For the foregoing reasons, the plaintiff’s Motion to Exclude the Surveillance

Video is denied.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the plaintiff’s

[99] Motion to Exclude Surveillance Video is DENIED.

      SO ORDERED AND ADJUDGED this the 8th day of April, 2020.

                                                 s/   Louis Guirola, Jr.
                                                 LOUIS GUIROLA, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                           -3-
